Citation Nr: 1214501	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the character of the appellant's discharge is considered a bar to payment of VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant had active duty service from May 1966 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision issued by the VA Regional Office (RO) in Newington, Connecticut (Hartford RO), which determined that in light of previous administrative decisions, the appellant was ineligible for VA benefits based upon the character of his discharge from service.

The appellant had a hearing before a Veterans Law Judge in October 2009.  In January 2010, the Board reopened the issue of the character of the appellant's discharge and remanded the case for additional development.  

As the Veterans Law Judge who presided at the October 2009 hearing was no longer at the Board, the appellant was offered a new hearing with a Veterans Law Judge who would be deciding his claim.  The appellant indicated that he wished to have a new hearing, and testified before the undersigned in March 2012, at a hearing at the RO in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A November 1999 request for records from the State of Connecticut Disability Determination Services reflects that the appellant had applied for disability benefits from the Social Security Administration for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 C.F.R. § 3.12(a).

A discharge or release on account of being absent without leave for more than 180 days is a bar to the payment of VA benefits, unless the service member was insane at the time of committing the offenses that lead to the discharge or there were compelling circumstances for going AWOL.  38 C.F.R. § 3.12(b),(c)(6) (2012).  

Generally VA is required to consider a claimant's mental state at the time he committed the offenses leading to a discharge; and to obtain a medical opinion to determine whether appellant was insane under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  VA has not obtained such an opinion in the appellant's case.

In the January 2010 remand, the Board found that the pre-adjudication notice provided to the appellant was inadequate in that it did not tell him of the provisions of 38 C.F.R. § 3.12 (2012), and instructed that the appellant be sent additional notice.  The appellant was sent a letter in January 2010 which informed him of the evidence that he would need to provide and the evidence that the VA would obtain.  However, the letter did not provide the appellant with the provisions of 38 C.F.R. § 3.12.  Inasmuch as this case must be remanded for other reasons, there is an opportunity to provide the notice sought in the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a notification letter which includes the text of 38 C.F.R. § 3.12.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule the appellant for a VA examination, preferably by a psychiatrist or psychologist, to determine whether he was insane under VA regulations at the time of his periods of AWOL from August 15, 1966 to December 20, 1966 and again from March 2, 1967 to July 18, 1972.

The claims file including a copy of this remand and any pertinent records in Virtual VA, must be made available to, and be reviewed by, the examiner. The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i) The appellant's periods of AWOL were the result of an acquired psychiatric disability;

(ii) A psychiatric disability caused a prolonged deviation from the appellant's normal behavior; or

(iii) Interfere with the peace of society; or

(iv) Caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner should provide a rationale for these opinions. If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that the appellant's reports must be considered in formulating the requested opinion.

4.  If the appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


